DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Currently, claims 1-20 are pending.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I.	Claims 1-19, drawn to an optoelectronic component, classified in H01L33/60.
Group II.	Claim 20, drawn to a method of operating an electronic component, classified in G02F1/01.

Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  As a non-limiting example, the product as claimed can be used in a materially different process of using that product. For example, both of the first and second optoelectronic semiconductor chips can be operated in continuous operation, rather than operating the first optoelectronic semiconductor chip in pulsed operation and the second optoelectronic semiconductor chip in continuous or pulsed operation as recited in claim 20.
Should the Applicant elect Group I above, the restriction requirement further requires an election between Species A, B, C and D below:
This application further contains patentably distinct Species A and Species B, which are mutually exclusive respect to one another:
Species A: An embodiment in which a first optoelectronic semiconductor chip is arranged at a bottom of a cavity of a reflector body, an optical waveguide extends through a reflector body from an underside to a top side and a second optoelectronic semiconductor chip is arranged below the optical waveguide such that light emitted by the second chip passes into the optical waveguide at the underside of the reflector body (claims 1-3 and Figs. 1-5). 
Species B:  An embodiment in which a first optoelectronic semiconductor chip is arranged at a bottom of a cavity of a reflector body and an underside of a reflector body is arranged above a top side of a second optoelectronic semiconductor chip (claims 4-5 and Figs. 6-8).
Species C:  An embodiment in which both first and second optoelectronic semiconductor chips are arranged at a bottom of a cavity of a reflector body (claims 6-8 and Fig. 9).
Species D:  An embodiment in which a first optoelectronic semiconductor chip is arranged at a bottom of a cavity of a reflector body and a second optoelectronic semiconductor chip is arranged on a top side of a first optoelectronic semiconductor chip (claims 9-19 and Fig. 12).
Species A, B, C and D are mutually exclusive from each other, because each of the Species A, B, C and D has mutual exclusive characteristics (that is, Species A contains characteristics that are not present in Species B, C and D, Species B contains characteristics that are not present in Species A, C and D. Species C contains characteristics that are not present in Species A, B and D. Species D contains characteristics that are not present in Species A, B and C).  For example, Species A requires first and second optoelectronic semiconductor chips being arranged at different locations, in which the first optoelectronic semiconductor chip is arranged at a bottom of a cavity of a reflector body and the second optoelectronic semiconductor chip is arranged under an optical waveguide that extends through the reflector body. Species B requires first and second optoelectronic semiconductor chip being arranged at different locations, in which the first optoelectronic semiconductor chip is arranged at a bottom of a cavity of a reflector body and the second optoelectronic semiconductor chip is arranged directly under the reflector body. Species C requires both first and second optoelectronic semiconductor chips being arranged at a bottom of a cavity of a reflector body. Species D requires only a first optoelectronic semiconductor chip being arranged at a bottom of a cavity of a reflector body and a second optoelectronic semiconductor chip being arranged on a top side of the first chip (i.e., not at the bottom of the cavity).
In addition, these species are not obvious variants of each other based on the current record.  Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, no claims appear to be generic to Species A, B, C and D.  Without wishing to be bound, claims 1-3 appear to be directed to Species A, and claims 4-5 appear to be directed to Species B, claims 6-8 appear to be directed to Species C, claims 9-19 appear to be directed to Species D. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
	A search indicating that a process is novel or unobvious would not extend to a holding that the product itself is novel or unobvious.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Should the Applicant elected the device or process claims, non-elected invention/species will be withdrawn and elected device or process claims and linking claims as originally filed will be examined.
Conclusion
A shortened statutory period for response to this action is set to expire TWO MONTHS from the date of this letter.  Failure to respond within the period for response will cause this application to become abandoned (see MPEP 710.02(b)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mikka Liu whose telephone number is (571)272-2568. The examiner can normally be reached on Mon-Fri, 8am-5pm, with every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./
Examiner, Art Unit 2895

/JAY C CHANG/Primary Examiner, Art Unit 2895